875 F.2d 861
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BLOUNT FINANCIAL SERVICES, INC., Plaintiffs-Appellants,v.Walter E. HELLER, Defendant-Appellee.
No. 88-5532.
United States Court of Appeals, Sixth Circuit.
June 6, 1989.

Before KEITH, KENNEDY, and CELEBREZZE, Circuit Judges.
PER CURIAM:


1
Plaintiff, Blount Financial Services, Inc.  ("Blount"), appeals from (1) the order of the district court entered on February 9, 1987, dismissing all claims except those for breach of contract and fraud against defendant, Walter E. Heller ("Heller");  (2) the order of January 28, 1988, granting summary judgment in favor of Heller on Blount's breach of contract claim;  and (3) the order of April 15, 1988, granting summary judgment in favor of Heller on the remaining fraud claim.


2
We have reviewed the briefs and record in this case, and have heard argument by counsel.  We find no error below, and therefore affirm the orders of the district court, The Honorable Thomas G. Hull, Eastern District of Tennessee.